Citation Nr: 1625644	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  05-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for psychiatric disability.

5.  Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss beginning May 1, 2013, to include restoration of a 40 percent rating.

6.  Entitlement to non-service-connected pension benefits.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to January 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

The issues on appeal were last before the Board in September 2014, when they were remanded for additional evidentiary development, with the exception of the claim for service connection for a left shoulder disability, which was denied.  The Veteran subsequently appealed the Board's decision denying his left shoulder claim to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 decision, the Court vacated the Board's decision and remanded the Veteran's claim.  Thus, the claim is again before the Board for further appellate action.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2014, and a transcript of the hearing is of record.


The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of service connection for a left shoulder disability, hepatitis C, and psychiatric disability, as well as entitlement to a disability rating in excess of 30 percent for bilateral hearing loss, entitlement to a TDIU, and entitlement to non-service-connected pension benefits, are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

The Veteran's diabetes mellitus was not present in service or for many years thereafter, and is not related to the Veteran's active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter sent in March 2004, prior to the initial adjudication of the claim in August 2004.
 
The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran has been afforded appropriate VA examinations, with an additional VA opinion obtained to fully develop the record in September 2015.
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  As such, the Board finds that VA has fulfilled its duty to assist the Veteran in the development of his claim.

Accordingly, the Board will address the merits of the Veteran's claim. 


Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests diabetes to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The record reflects that the Veteran currently has diabetes mellitus, which was initially diagnosed in 1998, more than 20 years after his separation from service.  The Veteran contends that his diabetes mellitus is related to his active service, specifically to his in-service exposure to explosives such as C4 and C5 and other unspecified toxins.

The Board notes that in a June 2012 VA addendum medical opinion, a VA examiner stated that the Veteran's diabetes was not service-related.  In its September 2014 remand, the Board noted that the June 2012 opinion provided no rationale and had not addressed the Veteran's contention that his diabetes was caused by in-service exposure to explosives such as C4 and C5.  As such, the originating agency was instructed to obtain an additional VA opinion.  An addendum opinion was obtained in September 2015.  In it, the VA examiner stated that the Veteran's diabetes was not service connected because there was no known scientific evidence relating exposure to explosives such as C4 and C5 to diabetes.  The examiner further stated that there was no merit to the Veteran's claim, and that it was extremely unlikely that there was a relation between explosive chemicals and the Veteran's diabetes. 

The Board notes that the Veteran has not contended, and there is no evidence in his service treatment records (STRs) or the other medical evidence of record to suggest he had diabetes during service or within one year of his discharge.  In addition, upon a thorough review of the entire record, there is no medical statement or other competent evidence linking the Veteran's diabetes to his military service.

In sum, the Board concludes that service connection is not warranted for type II diabetes mellitus because the preponderance of the evidence establishes that the Veteran did not develop the disease until more than one year following his discharge from service and that the disease is not otherwise related to service.

Although the Board has duly considered the benefit-of-the-doubt doctrine, a preponderance of the evidence is against the Veteran's claim.  As such, the doctrine is inapplicable and the claim must be denied.


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's remaining claims are decided.

Service connection for a left shoulder disability

In a September 2014 decision, the Board denied the Veteran's claim for service connection for a left shoulder disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in a November 2015 decision, the Court vacated the Board's decision and remanded the Veteran's claim.  The Court noted that in reaching its decision to deny the claim, the Board had found the Veteran not to be credible in his account of suffering a left shoulder injury along with a back injury when he fell from a truck during service.  In this regard, the Board noted that the Veteran's STRs were silent as to any in-service left shoulder treatment, he had not filed a left shoulder claim for many years despite filing claims for other benefits soon after discharge, and when he filed a claim for service connection for a back condition shortly after service, he did not claim his back condition was related to an in-service fall from a truck.  

The Court noted that a VA examiner had opined in May 2012 that the Veteran's left shoulder condition was not likely related to his service, but provided no rationale for this opinion.  The Board denied the Veteran's claim without seeking an additional VA opinion because it determined that, due to the Veteran's lack of credibility as to his claimed in-service fall, any medical opinion linking his left shoulder condition to service would have no probative value.  The Court concluded, however, that the Board had failed to adequately explain why, in light of the lack of rationale provided by the May 2012 examiner, a new examination was not warranted.  The Court stated that the Board's finding that the Veteran was not credible as to his report of an in-service left shoulder injury did not negate the possibility of the Veteran receiving a favorable and probative medical opinion if an examiner found the Veteran's in-service activity, including his work as a combat engineer, was at least as likely as not the cause of his current left shoulder disability.  As such, the Court remanded the claim to the Board for provision of an adequate statement of reasons and bases for its duty to assist determination.

The Board notes that to date, no medical opinion has been obtained as to whether it is at least as likely as not that the Veteran's current left shoulder disability was, in the Court's words, caused by his in-service activities, including his work as a combat engineer.  As such, the Board finds that an additional VA examination and opinion are required in order to comply with the Court's November 2015 remand.

Service connection for hepatitis C.

The Veteran has asserted that his hepatitis C was caused by air gun inoculations he received in service.

The Veteran was afforded a VA general medical examination in October 2006.  The examiner stated that the Veteran had a diagnosis of hepatitis C with possible etiology risk factors of cocaine and alcohol abuse, since he had admitted to drinking a half pint of vodka per day and underwent a liver biopsy in 2004 that confirmed chronic hepatitis.  In its September 2014 remand, the Board noted that the examiner had not addressed the Veteran's contention that his hepatitis C was caused by air gun inoculations in service, and instructed the originating agency to obtain an addendum opinion.  An addendum opinion was obtained in September 2015, in which a VA examiner stated that there was simply no merit to the Veteran's claim that his hepatitis C was related to inoculations received during service, as there was no record of this agent being spread by service inoculations.  The examiner also stated that the Veteran's hepatitis C was very likely related to his drug use, "although there [was] not a clear story for drug injection."

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that although the September 2015 examiner stated that hepatitis C was not spread by service inoculations, he did not provide any medical explanation as to why this was so.  In addition, the Board notes that although the Veteran has consistently admitted to a 20-year period of intranasal cocaine use, and significant alcohol abuse, he has maintained that he never used drugs intravenously.  Although the examiner attributed the Veteran's hepatitis C to his drug and alcohol use, he appeared to concede that a connection between drug use and hepatitis C was less likely given that there was no history of "drug injection."  The examiner, however, did not proceed to provide any medical explanation as to why nasal, and not intravenous drug use, along with alcohol abuse, were risk factors and the likely cause of the Veteran's hepatitis C.

For the foregoing reasons, the Board finds that the September 2015 VA opinion is inadequate for adjudication purposes, and that a remand for an additional VA opinion is warranted. 

Service connection for psychiatric disability

In its May 2011 remand, the Board acknowledged the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which requires that VA treat claims involving psychiatric disorders as including any mental disability reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  As such, the Board recharacterized the Veteran's claim for service connection for PTSD to include any acquired psychiatric disorder.  The Board notes that the medical evidence of record includes diagnoses of both PTSD and depression.

The Board notes that VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury, is a low threshold.  McLendon, 20 Vet. App. at 83.

To date, the Veteran has not been afforded a VA examination and no VA medical opinion has been obtained addressing the etiology of his psychiatric disorder or disorders.  This has been due, in part, to the originating agency's inability, despite significant effort, to verify an in-service event identified by the Veteran where a fellow service member was trampled and injured or killed during basic training at Fort Dix, New Jersey.  However, because the Veteran's psychiatric claim has been expanded, and the medical evidence includes diagnoses of both PTSD and depression, which the Veteran contends are related to his experiences in service, the Board finds that a remand for a VA examination is warranted.

Increased rating for bilateral hearing loss and entitlement to a TDIU

The Veteran claims entitlement to a disability rating in excess of 30 percent for bilateral hearing loss following the RO's reduction of his rating from 40 percent to 30 percent in a January 2013 rating decision.  The Veteran has also claimed entitlement to a TDIU based on his service-connected bilateral hearing loss and tinnitus.

The Board notes that in a May 2013 VA addendum opinion, a VA examiner noted the Veteran's report that he was unable to wear his hearing aids during his employment as a laundry aid because the environment was too noisy.  The examiner stated that the Veteran should not be wearing his hearing aids in a noisy environment, and should be wearing hearing protection if the environment he works in is indeed noisy.  The examiner then stated that given his hearing loss and speech discrimination scores, the Veteran should be able to maintain gainful employment with the use of his hearing aids in a job that is not in a noisy environment and that is suitable for hearing aid use.

In response to testimony at his March 2014 video conference hearing that his hearing loss had worsened, the Veteran was afforded an additional VA audiology examination in October 2015.  Although audiology testing was performed at this examination, the examiner did not provide any opinion as to whether the Veteran's hearing loss and tinnitus, together, precluded him from obtaining and following any substantially gainful employment consistent with his education and occupational background.

As such, the Board finds that a remand for an additional VA examination and opinion relating to the severity of the Veteran's bilateral hearing loss and the impact of his service-connected hearing loss and tinnitus on his employment is warranted.

Entitlement to non-service-connected pension benefits

With respect to his claim of entitlement to non-service-connected pension benefits, the Board first notes that at his March 2014 hearing, the Veteran indicated he was employed as a laundry aid making roughly $11,000 per year, and that he had been so employed since June 2011.  The record is unclear as to whether the Veteran is presently employed or has been since March 2014.

The Board also notes that the Veteran was last afforded a general medical examination to address the impact of all service-connected and non-service-connected disabilities on his employability in May 2012.  The examiner opined that the Veteran's medical conditions did not prevent him from securing or following a substantially gainful occupation, but that his employability was at the lower margins of the job market and may decrease over time as he aged, lost strength, or became sicker.  The examiner deferred any assessment of audiological and psychiatric conditions to other qualified examiners.

The Board notes that since May 2012, the Veteran has indicated a worsening of various symptoms related to his medical conditions, to include additional hearing loss, neuropathy related to diabetes, and a new claim for service connection for residuals of a left leg fracture.

In light of the lack of clarity as to the Veteran's current employment and the indicated worsening of his various medical conditions, the Board finds that a remand for a more contemporaneous general medical examination addressing the impact of the Veteran's service-connected and non-service-connected medical conditions on his employability is warranted.

Records

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any available VA treatment records since September 2014.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should undertake all necessary development to determine the nature of the Veteran's employment since March 2014.

3.  When all indicated record development has been completed, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of each left shoulder disorder present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state an opinion with respect to each left shoulder disorder present during the period of the claim as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's military service.

Specifically, the examiner must state whether it is at least as likely as not that any left shoulder disability was caused by the Veteran's in-service activities, including his work as a combat engineer.

The examiner is advised that the Board has found the Veteran's account of a left shoulder injury caused by an in-service fall from a truck not to be credible.

The examiner should also provide an assessment of the impact of the Veteran's left shoulder disability on his ability to work, and specifically whether it prevents him from obtaining and following any substantially gainful employment consistent with his education and occupational background.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  When all indicated record development has been completed, the RO or the AMC should obtain an addendum opinion from the September 2015 examiner, if available, or from another examiner with sufficient expertise, as to the etiology of the Veteran's hepatitis C.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Following a review of the relevant records and lay statements, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C originated in or is otherwise etiologically related to his military service.

The examiner must consider and discuss the Veteran's contention that his hepatitis C was caused by air gun inoculations received in service.  If the examiner determines that air gun inoculations did not cause the Veteran's hepatitis C, he or she must provide a thorough medical explanation as to why not.

If the examiner determines that the Veteran's hepatitis C is related to his history of non-intravenous drug and alcohol use, he or she must provide a thorough medical explanation as to why this is so.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  When all indicated record development has been completed, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should confirm or rule out diagnoses of depressive disorder, PTSD, and any other acquired psychiatric disorder.  If the examiner determines that no acquired psychiatric disorder has been present during the period of the claim, the examiner should explain why no diagnosis is warranted.  

If the examiner determines that any acquired psychiatric disorder has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each diagnosed acquired psychiatric disorder originated in or is otherwise etiologically related to the Veteran's military service.

The examiner must also provide an assessment of the impact of any diagnosed psychiatric disorders on the Veteran's employability.  The examiner should specifically state whether any diagnosed acquired disorder or disorders preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  When all indicated record development has been completed, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss and tinnitus.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In addition, following the examination and a review of the relevant records and lay statements, the examiner should determine the impact of the Veteran's bilateral hearing loss and tinnitus on his employability.  Specifically, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss and tinnitus, either by themselves or in concert, preclude him from obtaining and maintaining any form of substantially gainful employment consistent with his education and occupational background.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

7.  When all indicated record development has been completed, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the impact of all service-connected and non-service-connected disabilities on his employability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Based on a review of the Veteran's pertinent history, lay statements, and the examination results, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected and non-service-connected disabilities preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

8.  The RO or the AMC should also undertake any other development it determines to be warranted.

9.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


